Citation Nr: 1529630	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-35 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to burial benefits. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.  He died in March 2011.  The appellant is his daughter, who bore the expenses of his burial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The appellant paid for burial expenses of the Veteran. 

2.  At the time of the Veteran's death in March 2011, he was not in receipt of VA compensation or pension, had no service-connected disabilities, or pending original or reopened claims for compensation or pension. 

3.  The Veteran died in a private hospital; he was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of his death.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty.

5.  The Veteran was buried in a state Veterans' cemetery, and did not pay plot or interment costs.  



CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefit are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

The appellant was not provided with such notice in connection with her claim for burial benefits.  However, no prejudice is shown because, in the April 2013 statement of the case and the October 2013 supplemental statement of the case, the appellant received citation to the relevant law, as well as explanation as to the circumstances under which such a claim could be granted, and reasons the claim was denied; therefore, the appellant has actual knowledge of the information needed to substantiate her claim for burial benefits.  Moreover, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  She has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  No prejudicial notice error has been shown.  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's DD Form 214 has been obtained.  There is no evidence that the Veteran filed a VA claim during her lifetime.  No further development of medical evidence is required, because the decision turns on other factors, as discussed below.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

It is not contended, nor does the evidence otherwise show, that the Veteran's death is service-connected.  The appellant, in her claim, acknowledged that she was not claiming that the Veteran's death was service-connected.  Therefore, the claim must be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  It must be noted that the statutory maximum payment that may be made for non-service-connected burial benefits under this provision (and the previous 38 C.F.R. § 3.1600(b)) is $300.  38 U.S.C.A. § 2302(a) (West 2014).  

The regulation provides that a burial allowance is payable for a veteran who, on the date of his or her death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

(Previously, 38 C.F.R. § 3.1600(b) also provided for burial allowance for indigent veterans whose remains were unclaimed.  The provision governing this situation, which is not present in this case, is now set forth in 38 C.F.R. § 3.1708.)

At the time of his death in March 2011, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of his death.  He was not in receipt of military retirement pay.  

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  

Here, the Veteran died in the emergency room of a private hospital, as an outpatient, according to the death certificate.  The appellant does not contend that this was authorized by VA.  She contends that the Veteran was receiving VA medical services at the time of his death.  She said that the application stated that VA will pay for funeral or burial expenses even if the Veteran is not hospitalized by VA at the time of death.  However, as can be seen above, although there are circumstances in which payment for burial expenses may be made, where the Veteran was not hospitalized at VA expense at the time of death, those circumstances are not present in this case.  Specifically, he was not in receipt of military retirement pay or VA monetary (compensation or pension) benefits, nor was a claim for such pending at the time of his death.  The circumstances listed in the instruction form attempt to describe situations where benefits may be payable, if all criteria are met.  

The appellant argues that the instructions provided to her said that she may be eligible for allowances if she paid for the Veteran's funeral and had not been reimbursed by another agency and the Veteran was discharged from service under honorable conditions.  This is a situation where entitlement may exist, if all criteria are met.  It is not automatic.

She said that the Veteran had been receiving VA medical benefits at the time of death.  He was not receiving VA compensation or pension.  Assuming he was receiving treatment at a VA facility during his lifetime, unfortunately, the private emergency room where he was being treated at the time of his death was not authorized by VA.   

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  His remains were interred in a state Veterans' cemetery.  No plot or interment fee was charged, according to the appellant's application.  Therefore, a plot or interment allowance is not warranted.  38 C.F.R. 
§ 3.1707.  

Consideration has been given to the appellant's assertion that she was led to believe that she was eligible to receive burial benefits.  However, federal laws authorizing monetary benefits, are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided, and regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Any erroneous or misleading information she may have been provided cannot create a right to the benefit. 

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  Moreover, the entire amount of the burial/cremation expenses would not be warranted even if the claim were granted; the burial benefit is limited to the amounts set forth above.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to burial benefits is denied.





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


